Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the RCE application No. 16/848,770 filed on January 28, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-3, 5-13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device, comprising:
....
an upper surface of the first sealing member is provided within a range of a wire diameter of the bonding wire from the upper surface of the first semiconductor chip; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance:

....
an upper surface of the first sealing member is provided within a range of a wire diameter of the bonding wire from the upper surface of the first semiconductor chip; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance:
Claim 12: the prior art of record alone or in combination neither teaches nor makes obvious a method for manufacturing a semiconductor device, comprising:
....
a first bump provided above the base plate;
a first semiconductor chip provided above the base plate on the first bump;
a second bump provided above the base plate and shorter than the first bump; and
a second semiconductor chip provided on the second bump and thicker than the first semiconductor chip,
....
wherein an upper surface of the first semiconductor chip and an upper surface of the second semiconductor chip are level with each other; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The following is an examiner’s statement of reasons for allowance:
Claim 13: the prior art of record alone or in combination neither teaches nor makes obvious a method for manufacturing a semiconductor device, comprising:
....
a second circuit pattern provided above the base plate and thinner than the first circuit pattern;
....
a second semiconductor chip provided on the second circuit pattern and thicker than the first semiconductor chip;
....
wherein the first semiconductor chip is joined to the first circuit pattern by a joint material, the first sealing member covers the joint material, and an upper surface of the first semiconductor chip and an upper surface of the second semiconductor chip are level with each other; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device/method of manufacturing in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 11, 12 and 13 are allowable. Since the independent claims 1, 11, 12 and 13 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-3, 5-10 of the independent claim 1 are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 11, 12 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 11, 12 and 13 are deemed patentable over the prior art.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819